Case 1:21-cv-00911-JLS Document1 Filed 08/11/21 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

NICHOLAS R. DOLCE.

Plaintiff,
Civil Action No.

MULLEN AND IANNARONE, P.C.

Defendant.

we

COMPLAINT AND DEMAND FOR JURY TRIAL

I. INTRODUCTION

. This is an action for actual and statutory damages brought in response to Defendant’s

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 ef seg. (hereinafter
"FDCPA") which prohibits debt collectors from engaging in abusive, deceptive, and
unfair practices.

Il. JURISDICTION AND VENUE
Jurisdiction of this court arises under 15 U.S.C. §1692k(d) and 28 U.S.C. § 1331.

Venue is proper in this district under 28 U.S.C. §1391(b) in that the Defendant transacts
business here and the conduct complained of occurred here.

II. PARTIES

Plaintiff, Nicholas Dolce. is a natural person residing in the County of Erie and State of
New York and is a “consumer” as that term is defined by 15 U.S.C. §1692a(3).

Defendant, Mullen and Jannarone, P.C., (hereinafter “Mullen and Iannarone”) is a
domestic professional service corporation organized and existing under the laws of the
State of New York and is a “debt collector” as that term is defined by 15 U.S.C.
§1692a(6).

Defendant regularly attempts to collect debts alleged to be due another.

The acts of the Defendant alleged hereinafter were performed by its employees acting
within the scope of their actual or apparent authority.
10.

ll.

14.

15,

16.

18.

19.

20.

Case 1:21-cv-00911-JLS Document1 Filed 08/11/21 Page 2 of 4

All references to “Defendant” herein shall mean the Defendant or an employee of the
Defendant.
IV. FACTUAL ALLEGATIONS

That a Nicholas L. Dolce allegedly incurred a debt related to Bethpage Federal Credit
Union. This debt will be referred to as “the subject debt.”

That the subject debt arose out of a transaction in which money, services or property,
which was the subject of the transaction, was primarily for personal. family and/or
household purposes. As such, said debt ts a “debt” as that term is defined by 15 U.S.C.
§1692a(5).

That Nicholas L. Dolce allegedly defaulted on the subject debt.

. On or about August 20, 2019. the Defendant sent a letter addressed to Nicholas L. Dolce

io the Plaintiff, Nicholas R. Dolce. in relation to the alleved subject debt

. On or about December 6, 2019, Plaintiff sent a letter disputing the debt, via certified mail

with return receipt, on the basis that he is not Nicholas L. Dolce and he did not owe the
subject debt.

On or about December 11, 2019, the Defendant responded to the Plaintiff's letter and
requested a copy of the Plaintiffs license to verify that he is not the intended owner of
the subject date.

On or about December 16, 2019, the Plaintiff sent, via email, a copy of his license to the
Defendant.

On or about December 16, 2019, the Defendant responded to the Plaintiff's email, and
advised the Plaintiff they would remove his name and address from their records.

.On or about July 7. 2021. the Defendant sent a collection letter to the Plaintiff's address

in an allempt to collect the subject debt.

On or about July 29, 2021, the Defendant sent a second letter to the Plaintiff in relation
to the subject debt, stating that “money or property belonging to you may have been taken
or hetd in order to satisfy a judgment entered against you.”

The above-described collection conduct by Defendant in its efforts to collect this
alleged debt from Plaintiff were oppressive. deceptive. misleading, unfair and illegal
communications in an attempt to collect this alleged debt, all done in violation of
numerous and multiple provisions of the FDCPA.

These collection actions taken by Defendant. and the collection employees employed
by Defendant. were made in violation of multiple provisions of the FDCPA. including
but not limited to all of the provisions of these laws cited herein.
Case 1:21-cv-00911-JLS Document1 Filed 08/11/21 Page 3 of 4

21. These violations by Defendant were knowing, willful, negligent and/or intentional, and
Defendant did not maintain procedures reasonably adapted to avoid any such
violations.

th
hm

. Defendant's collection efforts with respect to this alleged debt from Plaintiff caused
Plaintiff to suffer concrete and particularized harm because the FDCPA provides
Plaintiff with the legally protected right to be treated fairly and truthfully with respect
to any action for the collection of any consumer debt.

bho
-

3. Defendant's deceptive. misleading and unfair representations with respect to its
collection effort were material misrepresentations that affected and frustrated Plaintiff's
ability to intelligently respond to Defendant's collection efforts.

24. That as a result of Defendant’s acts Plaintiff became nervous, upset, anxious, and suffered
from emotional distress.

V. CAUSE OF ACTION

25. Plaintiff repeats. re-alleges and incorporates by reference the allegations contained in
paragraphs | through 24 above.

26. The conduct of Defendant as described in this complaint violated the Fair Debt Collection
Practices Act (15 U.S.C. § 1692 et seq.) as follows:

A. Defendant violated 15 U.S.C. §1692d_. 15 U.S.C. §1692e. 15 ULS.C,
$1692e (2). 15 U.S.C. $1692e (5). 15 US.C. $1692e (10) by attempting to

collect a debt that is not owned by the Plaintiff.

B. Defendant violated 15 U.S.C. §1692c(c), by contacting the Plaintiff after
the Plaintiff disputed owing the debt.

27. That as a result of the Defendant's FDCPA violations as alleged herein, Plaintiff became
nervous, upset, anxious and suffered from emotional distress.
WHEREFORE, Plaintiff respectfully requests that judgment be entered against the Defendant
for:
(a) Actual damages:
(b}) Statutory damages for pursuant to 15 U.S.C. § 1692k.
(c) Costs, disbursements and reasonable attorney's fees pursuant to 15 U.S.C. § 1692k.

(d) For such other and further relief as may be just and proper.

at
Case 1:21-cv-00911-JLS Document1 Filed 08/11/21 Page 4 of 4

VI. JURY DEMAND
Please take notice that Plaintiff demands trial by jury in this action.

Dated: August 9, 2021

/si Seth J. Andrews

Seth J. Andrews, Esq.

Law Offices of Kenneth Hiller, PLLC
Attorneys for the Plaintiff

6000 North Bailey Ave.. Suite 1A
Amherst. NY 14226

(716) 564-3288

Email: sandrewsia@ikennethhiller.com
